Citation Nr: 1048158	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  09-25 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a lung disorder, to 
include asbestosis.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1954 to July 
1958.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The Veteran testified before the 
undersigned Veterans Law Judge via a videoconference hearing in 
November 2010, and a transcript from such hearing has been 
associated with the claims file.  

The Board notes that the RO adjudicated the first issue as 
service connection for entitlement to asbestosis.  However, the 
Veteran has described general symptoms affecting the lungs and 
has indicated that his providers may have diagnosed additional 
lung disorders.  See, e.g., hearing transcript.  Therefore, the 
issue to be adjudicated upon remand has been recharacterized as 
service connection for a lung disorder, to include asbestosis.  
See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (the scope of a 
claim includes any disability that may reasonably be encompassed 
by the claimant's description of the claim, including reference 
to a specific body part or system or a description of symptoms, 
as well as the other information of record); see also Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).

Additionally, the Veteran submitted the names of several treating 
providers in support of his claims after the last adjudication of 
his case by the agency of original jurisdiction (AOJ).  As this 
evidence was accompanied by a waiver of review by the AOJ, the 
Board may properly consider such evidence at this time.  See 38 
C.F.R. §§ 20.800, 20.1304(c) (2010).  Moreover, as this case is 
being remanded for further development, the AOJ will have the 
opportunity to review this additional evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Further development is necessary for a fair adjudication of the 
Veteran's claims.  Although the Board regrets the additional 
delay, a remand is necessary to ensure that due process is 
followed and that there is a complete record upon which to decide 
the Veteran's claims so that he is afforded every possible 
consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2010).

Specifically, the Veteran has reported that he received inpatient 
treatment for symptoms in the throat and lungs, including a 
cough, at the Balboa Naval Hospital in approximately March 1956.  
See June 2007 authorization and hearing transcript.  Although his 
service treatment records include references to treatment for 
throat symptoms and recurrent tonsillitis in September to 
December 1956 and in 1958, it does not appear that requests have 
been made for any inpatient treatment for the period at issue.  
Therefore, upon remand, requests should be made to the 
appropriate facilities for copies of any such treatment.

The Veteran has also identified pertinent treatment by several 
private providers for his lung and hearing difficulties.  No 
attempts have been made to obtain the majority of these records, 
and some of the providers were identified after the last 
adjudication by the AOJ.  Therefore, the Veteran should be 
requested to provide the necessary identifying information, as 
indicated below, and the appropriate authorization and release 
forms to allow VA to obtain this medical evidence in support of 
his claim.  The Board notes that the AOJ attempted to obtain 
records from Dr. J.B. dated through 1984, and was informed by 
this provider that any such records were no longer available.  
However, as the Veteran has now identified treatment by this 
provider in February 1991, another attempt should be made to 
obtain such records, after the appropriate authorization has been 
received.  

Further, during the November 2010 hearing, the Veteran referred 
to a prior government position at which he underwent a pre-
employment physical that purportedly showed hearing loss.  As 
such, he should be requested to provide identifying information 
and approximate employment dates, and provide any necessary 
authorization to allow VA to obtain these employment records.

In addition, the only VA treatment records currently in the 
claims file are dated from May 2007 through July 2007, and there 
is an indication that further records remain outstanding.  As 
such, copies of any outstanding records, to include diagnostic 
tests such as x-rays and audiograms, should be requested from the 
VA facilities in Gainesville and the North Florida/South Georgia 
system.

Additionally, the Veteran indicated during the November 2010 
hearing that he would be submitting a statement from one of his 
former shipmates, Mr. A.R., in support of his claim.  As this 
statement is not of record, the Veteran should be notified of 
this fact and allowed an opportunity to provide this evidence.

After all of the above-described development has been completed, 
the Veteran should be scheduled for the appropriate VA 
examination(s) to determine the nature and etiology of any 
current lung disorder (to include asbestosis), bilateral hearing 
loss, or tinnitus.  The AOJ should then readjudicate the 
Veteran's claims based on all lay and medical evidence of record, 
with consideration of all potential theories for service 
connection, including but not limited to as due to asbestos 
exposure.  

Development and readjudication upon remand should reflect 
consideration of the competency and sufficiency of certain lay 
evidence.  Specifically, the Veteran is competent to testify that 
he was exposed to asbestos and hazardous noise during service, as 
such issues are factual in nature.  Similarly, a fellow 
serviceman is competent to testify that he observed the Veteran's 
exposure.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Further, the Veteran is competent to testify as to a lack of 
observable symptoms (such as coughing and congestion, hearing 
difficulties, and ringing in the ears) prior to service and 
continuity of such symptoms after an in-service incident or 
injury, as well as receipt of medical treatment and what his 
providers told him.  See Layno v. Brown, 6 Vet. App. 465, 469-71 
(1994); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  
Agency fact finders must make credibility determinations and 
weigh the lay and medical evidence submitted.  However, competent 
lay evidence may be rejected only if it is deemed not credible.  
Further, lay evidence cannot be deemed not credible solely due to 
the absence of contemporaneous medical evidence.  McLendon v. 
Nicholson, 20 Vet. App. 79, 84 (2006); Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Inform the Veteran that the statement 
from his former shipmate, Mr. A.R., that 
he referred to at the November 2010 
hearing is not currently of record, and 
allow an opportunity to provide such 
evidence.  

2.  Request the Veteran to complete an 
authorization and release form to allow VA 
to obtain records from any non-VA provider 
who has treated him for his claimed 
conditions since service.  He should be 
specifically requested to provide a 
release for the following private 
providers identified at the November 2010 
hearing and in subsequent communications: 
Dr. H.R.B., Dr. J.W.B., Dr. N.C.L., and 
Dr. C.B.  As the Veteran has identified 
treatment from Dr. J.B. more recently than 
1984, he should also be requested to 
complete another authorization for this 
provider.  Additionally, the Veteran 
should be requested to provide identifying 
information and the appropriate release 
for his private emergency treatment in 
Florida in May 2009 and treatment at 
private hospitals in Kirkwood and in St. 
Louis upon referral from Dr. C.B.  

3.  Request the Veteran to identify the 
government position he referred to at the 
November 2010 hearing, as well as the 
approximate dates of employment, and to 
complete any necessary authorization and 
release form to allow VA to obtain records 
pertaining to the Veteran's hearing 
difficulties from this employer, to 
include a pre-employment physical and 
audiograms.

4.  After obtaining the necessary 
authorizations, request copies of any 
outstanding medical records, including but 
not limited to any pertinent employment 
records, treatment records from the 
identified private providers (including to 
the office of Dr. J.B. for any audiograms 
or other records dated in February 1991), 
and VA treatment records from the 
Gainesville and North Florida/South 
Georgia facilities.  These requests should 
specifically include all pertinent 
diagnostic test results, to include any x-
rays and/or audiograms.

5.  Make requests to the appropriate 
facilities, including but not limited to 
the National Personnel Records Center 
(NPRC), for copies of any inpatient or 
outpatient treatment records for the 
Veteran at the Balboa Naval Hospital dated 
from February 1956 through April 1956.

6.  All requests and all responses for the 
above-described records, including 
negative responses, must be documented in 
the claims file.  Requests for records 
from Federal agencies, including military 
service departments or hospitals and VA, 
must continue until a determination is 
made that such records do not exist or any 
further efforts to obtain them would be 
futile.  All records received must be 
associated with the claims file.  If any 
records cannot be obtained after making 
appropriate efforts, the Veteran should be 
notified and allowed an opportunity to 
provide such records.

7.  After completing the above-described 
development, schedule the Veteran for the 
appropriate VA examination(s) to determine 
the nature and etiology of any current 
lung disorder (to include asbestosis), 
hearing loss, and tinnitus.  The entire 
claims file and a copy of this remand 
should be made available to the 
examiner(s) for review, and such review 
should be noted in the examination 
report(s).  All necessary tests and 
studies should be conducted.  The 
examiner(s) should respond to the 
following, as appropriate:

With respect to the claimed lung disorder:

(a)  Does the Veteran currently have 
asbestosis?  If so, please specify 
any symptoms of such condition.  If 
there is no current asbestosis, 
please identify any other current 
lung disorder.  In making these 
determinations, it would be helpful 
to the Board to include a comment on 
any prior medical opinions of record, 
to include in the March 2000 private 
treatment records.

(b)  Is it at least as likely as not 
(probability of 50 percent or more) 
that any currently diagnosed lung 
disorder, including but not limited 
to asbestosis, was incurred or 
aggravated by the Veteran's reported 
exposure to asbestos during active 
duty service?

(c)  If any currently diagnosed lung 
disorder is not related to asbestos 
exposure during service, is at least 
as likely as not (probability of 50 
percent or more) that any such 
disorder was otherwise incurred in or 
aggravated by any incident, injury, 
or disease during the Veteran's 
active duty service?

With respect to the hearing loss and 
tinnitus: 

(a)  Obtain a history from the 
Veteran of any noise exposure before, 
during, and after service; and record 
all subjective and objective symptoms 
of any current tinnitus and hearing 
loss, including but not limited to 
puretone thresholds and speech 
recognition scores.  

(b)  State whether it is at least as 
likely as not (probability of 50 
percent or more) that any current 
hearing loss and/or tinnitus was 
incurred in or aggravated as a result 
of any incident during the Veteran's 
active duty service, to include the 
reported noise exposure.  

Any opinion offered by the examiner(s) 
must be accompanied by a complete 
rationale, which should reflect 
consideration of all lay and medical 
evidence of record.  If any requested 
opinion cannot be offered without 
resorting to speculation, the examiner(s) 
should indicate such in the report(s) and 
explain why a non-speculative opinion 
cannot be offered.

8.  After completing any further 
development as may be indicated by any 
response received upon remand, 
readjudicate the Veteran's service 
connection claims for a lung disorder (to 
include asbestosis), bilateral hearing 
loss, and tinnitus.  Such adjudication 
should be based on all lay and medical 
evidence of record, with consideration of 
the competency and sufficiency of certain 
lay evidence as provided in the cases 
summarized supra.  All potential theories 
for service connection should also be 
considered, including but not limited to 
as due to asbestos exposure.  

9.  If the claims remain denied, issue a 
supplemental statement of the case to the 
Veteran and his representative, which 
addresses all relevant law and all 
evidence associated with the claims file 
since the last statement of the case.  
Allow an appropriate period of time for 
response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of the examination(s) 
requested in this REMAND is to obtain information and/or evidence 
which may be dispositive of the appeal.  Therefore, the Veteran 
is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 
(2010), failure to cooperate by attending the requested VA 
examination(s) may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

